F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                        MAR 16 2005
                         FOR THE TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                               Clerk


UNITED STATES OF AMERICA,

            Plaintiff-Appellee,

v.
                                                        No. 04-4293
JOHNNY LANG, also known as                       (D.C. No. 01:01-CR-47-TC)
Melvin Pitchford,                                        (D. Utah)

           Defendant-Appellant.



                          ORDER AND JUDGMENT           *




Before SEYMOUR , BRISCOE and O’BRIEN , Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata and collateral estoppel. The court
generally disfavors citation of orders and judgments; nevertheless, an order and
judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Defendant Johnny Lang appeals the district court’s order denying his

motion for release pending appeal. On October 27, 2004, the district court held a

hearing on Mr. Lang’s motion for release pending appeal. The district court

determined that Mr. Lang failed to establish by clear and convincing evidence that

he is not a danger to the community, which is a threshold requirement for release

under 18 U.S.C. § 3143(b)(1). The district court denied Mr. Lang’s motion on

this basis and Mr. Lang now appeals from that order.

      We have jurisdiction under 28 U.S.C. § 1291 and 18 U.S.C. § 3145(c).       We

have reviewed the briefs, the record, and the applicable law. Because the record

supports the district court’s determination that Mr. Lang did not establish by clear

and convincing evidence that he is not a danger to the community, we AFFIRM

the judgment for substantially the same reasons stated by the district court in its

Order filed November 8, 2004.



                                                ENTERED FOR THE COURT
                                                PER CURIAM




                                          -2-